CARVER, J.
This case is exactly similar to that of William J. Brown against the same defendants, this day decided, except that Ernest Brooks, the boy arrested in this case, was not only a member of the freight train excursion party but had previously been found in company with some other boys “shooting” dice and had been arrested for breaking open a school house. The evidence does not shoW What became of this charge. We do not think this circumstance sufficient to differentiate the cases.
It is accordingly decreed that the judgment of the lower court, as to S. D. Dawkins, he reversed and that Floyd Brooks do have and recover for the use and benefit of his minor son Ernest Brooks judgment against S. D. Dawkins in the sum of one hundred dollars with 5% per annum interest thereon from this date until paid and all costs of both courts. It is further decreed that as to the defendant Carson, the judgment of the lower court is affirmed.